DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/22/2022.
The restriction is deemed final as the claims representing Group II drawn to production of preforms using an injection mold; whereas the Group I,  Claims 1-13 and 16-20 belong to mold core insert for producing preforms; therefore the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Claim Objections
Claim 9 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 and 16-20 is/are rejected under 35 U.S.C. 103 unpatentable over CN 206937831 (listed in IDS, hereinafter, CN’831 translation attached herewith).

Regarding Claim 1, CN’831 discloses a multi-part core insert  for an injection molding mold for the production of preforms having a two-part core having a longitudinal axis, wherein the two-part core has a lower core part (Figure 1-2, lower part-1) and an upper core part (Figure 3-4, upper part-4) arranged beside the lower core part  in the direction of the longitudinal axis (Figure 3-4), and a fixing element, wherein the fixing element  has an opening parallel to the longitudinal axis  for receiving the upper core part (Figure 2, page-5, translated; fixing element-2), and wherein the upper core part can be fixed with the fixing element at an end of the lower core part characterized in that the fixing element (Figure 2) and the upper core part are of such a configuration that when the upper core part is received in the opening a positively locking and/or force- locking connection can be produced at least in the axial direction between the upper core part received in the fixing element (Figure 2) and the fixing element , and the fixing element and the lower core part are of such a configuration that the fixing element can be fixed to the lower core part only in one position or in a plurality of positions which differ by rotation of the fixing element relative to the lower core part (fixing element-2, where screw-7 is threaded) about the longitudinal axis, wherein only a finite number of positions(page-7, translated; screws 7 would only be possible to assembly in a limited number of positions differing by rotation because the screw holes have to align through part 1 and part 2).
Regarding Claim 2, CN’831 discloses multi-part core insert wherein the upper core part and the opening of the fixing element have mutually corresponding abutment surfaces (Figure 4 showing the connecting part-4 of the upper core part and the sealing ring of the fixing element are matched).
Regarding Claim 3, CN’ 831 discloses a multi-part core insert the corresponding abutment surfaces are conical (Figure 4).
Regarding Claim 4, CN’831 discloses a multi-part core wherein the corresponding abutment surfaces have two mutually perpendicular abutment surface portions (Figure 4, threaded portions-10 are perpendicular).
Regarding Claim 5, CN’831 discloses multi-part core insert as set forth wherein the fixing element is of such a configuration that the abutment surface of the fixing element (Figure 4, sealing ring-8) and the abutment surface  of the upper core part (Figure 4, upper part-4) are matched to each other with a clearance fit so that even in an assembled state of the multi-part core insert the upper core part is mounted floatingly in the fixing element so that the abutment surfaces at least in the radial direction are not in contact with each other or not in contact over the full periphery (Figure 4 shows the abutment surfaces (sealing ring -8 and upper part-4) are not in contact with the full periphery).
Regarding Claim 6, CN’831 discloses multi-part core insert the lower core part and the fixing element have mutually corresponding contact surfaces which are in contact with each other in an assembled state of the multi-part core insert (Figure 3-4, lower part-1 and sealing -9 have mutually contact surfaces)
Regarding Claim 7, CN’831 discloses multi-part core insert wherein the mutually corresponding contact surfaces of the lower core part and the fixing element have two mutually perpendicular contact surface portions (Figure 3-4, lower part-1 and sealing -9 have mutually perpendicular contact surfaces, annotated Figure below).

    PNG
    media_image1.png
    267
    689
    media_image1.png
    Greyscale

Regarding Claim 8, CN’831 discloses  multi-part core insert wherein at least one projection, (Figure 3, annotated figure below) which is parallel to the longitudinal axis is a substantially L-shaped recess  into which the projection of the corresponding contact surface (annotated Figure below) engages in an assembled state of the multi-part core insert so that there is a positively locking and/or force-locking connection between the fixing element and the lower core part (Figure 3-4).

    PNG
    media_image2.png
    253
    688
    media_image2.png
    Greyscale

Regarding Claim 9, CN’831 discloses   multi-part core insert wherein at an end towards the fixing element  the lower core part has an end portion projecting from the end face  in the axial direction and wherein at an end towards the lower core part (annotated below) the fixing element has a depression corresponding to the end portion of the lower core part so that the depression in the fixing element and the projecting end portion of the lower core part are in contact with each other (annotated below).

    PNG
    media_image3.png
    315
    686
    media_image3.png
    Greyscale

Regarding Claim 10, CN’831 discloses  multi-part core insert the fixing element-2 in an assembled state of the multi-part core insert is so arranged on the lower core part-1 that an outside surface of the fixing element terminates flush with an outside surface of the lower core part (Figure 3-4, connecting part of the mould core, a mould core with locking mode-locking ring is provided with a conical hole matched with the locking so that the inserts can be positioned as closely and in this case the outside surface of the lower core part and the outside surface of the fixing element line up so that there are no protrusions or changes in diameter of the assembled device).
Regarding Claim 11, CN’831 discloses a multi-part core insert wherein the fixing element  is of such a configuration that the fixing element has at least one through hole in the region of the contact surfaces of the lower core part  and the fixing element  for at least one fixing means and wherein the lower core part has at least one bore (page 7, first paragraph, translated), preferably a threaded bore, wherein the at least one fixing mean is introduced through the through hole (page  7, second paragraph translated) in the fixing element into the bore of the lower core part to make a positively locking and/or force-locking connection (Figure 3-4).
Regarding Claim 12, CN’831 discloses a multi-part core insert wherein the fixing element and the lower core part respectively have at least one blow-out passage (page 7, third paragraph translated) for blow-out air and wherein the fixing element in an assembled state of the multi-part core insert is so fixed to the lower core part that the blow-out passages adjoin each other directly in the axial direction (page 7, third paragraph translated).
Regarding Claim 13, CN’831 discloses a multi-part core insert wherein at an end facing away from the lower core part the fixing element has a (Figure 4 showing the depression near the threaded region-10).
Regarding Claim 16, CN’831 discloses  multi-part core insert the abutment surfaces are preferably of such a configuration that an axial relative movement of the fixing element with respect to the upper core part in the direction of the part of the upper core part (Figure 3-4, upper part-5), that is towards the lower core part and/or a radial relative movement between the fixing element and the upper core part is limited (Figure 4 , page 6-7, translated; locking mechanism would restrict the movement).
Regarding Claim 17, CN’831 discloses multi-part core insert wherein a respective one of the abutment surface portions of the upper core part and the opening of the fixing element is parallel to the longitudinal axis of the fixing element (Figure 4 showing the upper part-4 and the locking 10 part of the fixing element is parallel).
Regarding claim 18, CN’831 discloses multi-part core insert wherein a respective one of the contact surface portions of the lower core part and the fixing element is oriented parallel to the longitudinal axis (Figures 3-4;  lower part-2 and sealing -9 have  mutually perpendicular contact surfaces parallel to the longitudinal axis , annotated Figure above).  
Regarding Claim 19, CN’831 discloses a multi-part core insert wherein at least two projections are provided in the radial direction at one of the contact surface portions (Figure annotated above) which are parallel to the longitudinal axis.
Regarding Claim 20, CN’831 discloses a multi-part core insert wherein the L-shaped recess and the projection or projections are of such a configuration that the lower core part and the fixing element can be connected together by interengagement along the longitudinal axis (figure annotated above). Further the reference did disclose a screw-7 for interengaging the lower core part-1 and fixing element by the contact surfaces however did not specifically disclose that opposite rotation about the longitudinal axis through an angle of rotation which is best between 200 and 500.
	In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
	 The prior art discloses the claimed invention except for the angle of rotation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the screw rotation as disclosed, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to  for the purpose of achieving locking positioning (abstract). 

Conclusion


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741